 

UCT 1 8 2018

IN TI-IE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA C"§,'i';'tr?ctso°f‘~°“'/}Q:§£<;u"
BILLINGS DIVISION B#`"ings
UNITED STATES OF AMERICA, Cause No. CR 02-133-BLG-SPW
Plaintiff,
vs. ORDER
JACKSON BRYANT BAUGUS,
Defendant.

 

 

On September 14, 2018, Defendant Baugus asked the Court to provide
transcripts of his trial as Well as the discovery his counsel received from the United
States before trial. He explained that he is preparing an application to file a second
or successive motion under 28 U.S.C. § 2255.

The Court denied his request. Baugus was referrinth potential violations
of Giglio v. United States, 405 U.S. 150 (1972), by former Assistant United States
Attorney J ames Seykora. As the Court explained, the Giglio issue depends on
whether AUSA Seykora withheld material exculpatory information from the
defense. If he withheld information, it would not have been discussed at trial and
so would not be shown in the trial transcript See Order (Doc. 276) at 1-2.

Baugus now moves for reconsideration, again asking for the trial transcripts

and the discovery and also asking for the jury instructions As before, the docket

of this case shows that AUSA Seykora represented the United States at trial, see,
e.g., Minutes (Doc. 80), and that the jury was instructed on informant or
accomplice testimony, see Jury Instrs. (Doc. 88 at 11-13). That information, plus
the letter from the United States that Baugus says he has in his possession, see
Mot. to Reconsider U)oc. 277) at l,l has sufficed to support other pro se
applications to the Court of Appeals. See, e.g., Application (Doc. 832-1) at 3, 11-
14; Order (Doc. 832-1) at 1, Fromboz'se v. United States, Nos. 18-70676 & 18-
71088 (9th Cir. Aug. 28, 2018); Application (Doc. 747) at 2-3, 9; Order (Doc.
747-2) at 1, Ulloa v. United States, No. 17-71336 (9th Cir. July 17, 2017). The
Court does not have the discovery produced by the United States to defense
counsel, nor does Baugus need it at this time.

Baugus is advised that the timeliness of his action on the United States’
letter, dated February ll, 2016, is already questionable (Baugus has not submitted
the letter, but the Court is familiar with it.) Further unnecessary delay of his
application to the appellate court is unlikely to help him.

If the Court of Appeals grants Baugus leave to proceed with a second or
successive motion under 28 U.S.C. § 2255, this Court will consider appointing new

counsel to represent him.

 

l The Court notes that the witnesses referred to on the second page of Baugus’s motion
did not testify at Baugus’s trial.

2

Accordingly, lT IS HEREBY ORDERED that Baugus’s motion for
reconsideration (Doc. 277) is DENIED.
The clerk will include the relevant jury instructions, see Jury Instrs. (Doc. 88

at ll-l3), with Baugus’s service copy of this Order.

DATED this [f day of October, 2018.

8usan P. Watters
United States District Court

